William Measure plaint. agt Robert Haughton Defendt in an action of the case for that hee the sd Haughton did sell unto the saide Measure ⅓6/2 parts of the Catch Hopewell (of wch hee the sd Haughton was late Master) for Fifty five tonns & upon the Measure & calculation of the same, her burthen appeares to bee but Forty Seven tonns or thereabouts whereby the sd Measure is damnified to the value of thirty pounds or thereabouts with all other due damages according to attachmt dat. July: 22° 1675. . . . The Jury . . . founde for the Defendt costs of Court.